Prior to April, 1929, Louise Greeley, a widow, owned a piece of real estate in Highland Park. On April 5, 1929, she married Edgar Haney and on April 8th executed a deed of the property, naming Louise Greeley as grantor and Edgar Haney and Louise Haney, his wife, as grantees. On January 24, 1932, Louise Greeley Haney died. On April 18, 1932, Edgar Haney, widower, conveyed the property by warranty deed to Charles H. Howard, as security for a loan, taking back a land contract. On April 6, 1933, Edgar Haney assigned his interest in the land contract to plaintiff John Stone.
In 1934, the administrator of the estate of Louise Haney notified plaintiff that Mrs. Haney had had two children, who were her heirs, and that the estate claimed a one-half undivided interest in the property. Plaintiff thereupon filed this bill, naming the administrator, the two heirs, and Charles H. Howard and wife as defendants. He paid the balance due under the land contract into court and asked that title be quieted in him and that defendant Howard be ordered to execute a deed of the premises to him. *Page 266 
At the trial, the evidence disclosed that Louise Greeley and Louise Haney were one and the same person. The trial judge nevertheless found that the deed of April 8, 1929, served to create a tenancy by the entireties in Edgar and Louise Haney. He thereupon held that the entire title passed to Edgar Haney, as survivor, on the death of his wife and that no interest passed to the estate of Louise Haney or to her heirs. The decree entered granted plaintiff the relief prayed for. The administrator and one heir appealed.
Since Louise Greeley, grantor, and Louise Haney, co-grantee, were one and the same person, the deed of April 8, 1929, did not, as a matter of fact, create a tenancy by the entireties.Michigan State Bank of Eaton Rapids v. Kern,189 Mich. 467. The requisite unities of time and title were lacking. Union Guardian Trust Co. v. Vogt,263 Mich. 330. Edgar and Louise Haney were tenants in common and not tenants by the entireties. Michigan State Bank ofEaton Rapids v. Kern, supra.
However, even though, as a matter of fact, the deed did not create a tenancy by the entireties, the heirs and estate of Louise Haney are in no position to assert that fact. If Louise Haney and Louise Greeley had been two different persons, then a tenancy by the entireties would have been created. Except for the identity of the first names, there is nothing on the face of the deed to indicate that Louise Greeley and Louise Haney are not two different persons. Louise is an exceedingly common name, and, by one authority, has been ranked as the seventh most popular woman's name in the country. It is unusual for a person to deed property to himself, and even more unusual for him to use two different names in doing so. Anyone examining the deed or an abstract would *Page 267 
naturally be led to believe that a tenancy by the entireties had been created, and there is nothing to indicate that plaintiff Stone had knowledge of the true state of affairs. By failing to disclose on the face of the deed that the grantor and cograntee were the same person, as she might easily have done, Louise Haney represented that a tenancy by the entireties had been created. Plaintiff Stone would be prejudiced if appealing defendants were permitted to show by parol evidence that grantor and grantee were the same person and that a tenancy by the entireties was not in fact created. Louise Haney, if she were living, would be estopped by her conduct from asserting that a tenancy by the entireties had not been created. The administrator of her estate and her heirs have no greater rights and are likewise estopped. Johnson v.Hogan, 158 Mich. 635 (37 L.R.A. [N. S.] 889);Stevens v. DeBar, 229 Mich. 251.
It is true that title may not be created by estoppel.Bruun v. Hansen, 281 Mich. 362. But that is not this case. The estoppel does not create the title, but prevents the vitiation of a title already apparently created. When a person has so acted as to make it appear from the face of a deed that a certain title has been created, he may be estopped to introduce parol evidence to show that that is not the actual title. Stevens v. DeBar, supra;Colonial Theatrical Enterprises v. Sage,255 Mich. 160; Spitzeley v. Holmes, 256 Mich. 559
. The purpose of the rule that title may not be created by estoppel is to prevent the uncertainty of titles which would arise if the statute of frauds* could be evaded and parol evidence of an estoppel could be introduced to show *Page 268 
that the paper title is not what it appears to be. The rule is not applicable to the instant case in which the estoppel serves to defend and not to destroy the apparent paper title. A party may not be estopped from claiming that the paper title is what it appears to be, but he may be estopped, as in the instant case, from showing by parol evidence that the paper title is not what it appears to be.
The decree is affirmed, with costs to plaintiff.
WIEST, C.J., and BUSHNELL, SHARPE, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred.
* See 3 Comp. Laws 1929, § 13411 (Stat. Ann. § 26.906). — REPORTER.